Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE ARBINET-THEXCHANGE, INC.

2004 STOCK INCENTIVE PLAN, AS AMENDED

Name of Participant:                                                   

No. of Target Shares:                                                   

Final Acceptance Date:                                                   

Performance Measure: See attached Exhibit A (the “Performance Goals”)

Pursuant to the Arbinet-thexchange, Inc. 2004 Stock Incentive Plan as amended
through the date hereof (the “Plan”), Arbinet-thexchange, Inc. (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Participant named
above. No shares of Common Stock, par value $0.001 per share (the “Stock”), of
the Company shall be issued unless the provisions of Section 2 are satisfied.

1. Acceptance of Award. The Participant shall have no rights with respect to
this Award unless he shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank.

2. Issuance of Restricted Stock. The actual number of shares of Restricted Stock
to be issued to the Participant will vary depending upon the Company’s
achievement of the Performance Goals, as set forth on Exhibit A attached hereto.
The Compensation Committee of the Board of Directors (the “Compensation
Committee”) shall certify at its first meeting (the “Grant Date”) after
December 31, 2008 (the “Measurement Date”), which shall in no event be later
than two and one-half months after the end of the Measurement Date, whether and
the extent to which the Performance Goals have been met on the Measurement Date.
The number of shares of Restricted Stock determined pursuant to this Section 2
shall be issued and delivered to the Participant, either via book-entry or
actual stock certificates, and the Participant’s name shall be entered as the
stockholder of record with respect to such shares, including voting and dividend
rights, subject, however, to the restrictions and conditions specified in
Section 3 below.

3. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Board or Committee (as defined
in the Plan) in its sole discretion, to the effect that such shares are subject
to restrictions as set forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Participant
prior to vesting.

(c) If the Participant ceases to be an employee or director of, or consultant or
advisor to, the Company or a subsidiary (an “Eligible Participant”) for any
reason (including death) prior to vesting of shares of Restricted Stock granted
herein, any shares of Restricted Stock that have not vested shall immediately
and automatically be forfeited and returned to the Company.

4. Vesting of Restricted Stock. Subject to the issuance of the Restricted Stock
pursuant to Section 2, the restrictions and conditions in Section 3 of this
Award Agreement shall lapse on the



--------------------------------------------------------------------------------

Vesting Date or Dates specified in the following schedule, so long as the
Participant remains an Eligible Participant on the relevant Vesting Date. If a
series of Vesting Dates is specified, then the restrictions and conditions in
Section 3 shall lapse only with respect to the number of shares of Restricted
Stock specified as vested on such Date.

 

Number of Shares of

Restricted Stock Vested

 

Vesting Date

One-third (1/3rd)

  Grant Date

One-third (1/3rd)

  First Anniversary of Grant Date

One-third (1/3rd)

  Second Anniversary of Grant Date

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. Restricted Stock may be subject to accelerated vesting in accordance with
Section 7 below.

5. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Participant.

6. Reorganization Event.

(a) Upon the occurrence of a Reorganization Event (as defined in the Plan) other
than a liquidation or dissolution of the Company, if the Award is assumed or
otherwise continued by the Company’s successor, the rights of the Company under
this Award shall inure to the benefit of the Company’s successor and shall apply
to the cash, securities or other property which the Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Stock subject to the Award. Upon the
occurrence of a Reorganization Event involving the liquidation or dissolution of
the Company, except to the extent specifically provided to the contrary in the
instrument evidencing this Award or any other agreement between a Participant
and the Company, all restrictions and conditions on this Award then outstanding
shall automatically be deemed terminated or satisfied.

(b) This Award Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Change in Control.

(a) [ALTERNATIVE A] In the event of a Change in Control (as defined below) of
the Company at any time prior to or on the Measurement Date, the Participant
shall be issued a number of shares of Common Stock equal to the number of Target
Shares as of the consummation of the Change in Control.

(a) [ALTERNATIVE B] In the event of a Change in Control (as defined below) of
the Company at any time prior to or on the Measurement Date, the Participant
shall immediately and automatically forfeit this Award as of the consummation of
the Change in Control.

(b) In the event of a Change in Control of the Company at any time after the
Measurement Date:

(i) Any shares of Restricted Stock subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash incentive program of the
successor entity which preserves the fair market value of any shares of
Restricted Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the vesting
schedule applicable to the Award. In the event of such assumption or
continuation of the Award or such replacement of the Award with a cash incentive
program, no accelerated vesting of the shares of Restricted Stock shall occur at
the time of the Change in Control, except to the limited extent otherwise
provided in Section 7(b)(iii) below.



--------------------------------------------------------------------------------

(ii) In the event the Award is assumed or otherwise continued in effect, the
shares of Restricted Stock subject to the Award will be appropriately adjusted
immediately after the consummation of the Change in Control to reflect the
transaction. To the extent the actual holders of the outstanding Stock receive
cash consideration for their Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the shares of Restricted Stock subject to the Award at that time, substitute one
or more shares of its own common stock with a fair market value equivalent to
the cash consideration paid per share of Stock in the Change in Control
transaction, provided such common stock is readily traded on an established
securities exchange.

(iii) Upon the closing of the Change in Control, the restrictions shall lapse
with respect to fifty percent (50%) of the shares of Restricted Stock at the
time subject to this Award, subject to the Company’s collection of withholding
taxes. The remaining shares of Restricted Stock shall continue to vest equally
over the remaining vesting term as set forth in Section 4; provided that in the
event the Participant ceases to be an Eligible Participant because of
termination of the service relationship by the Company other than for Cause
within twelve (12) months following the closing of the Change in Control, then
the restrictions shall lapse with respect to all of the shares of Restricted
Stock, subject to the Company’s collection of the applicable withholding taxes
pursuant to the provisions of Section 10.

(iv) If the shares of Restricted Stock subject to this Award at the time of the
Change in Control are not so assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Section 7(b)(i) above,
then the restrictions on the shares of Restricted Stock shall lapse immediately
prior to the closing of the Change in Control, subject to the Company’s
collection of the applicable withholding taxes pursuant to the provisions of
Section 10.

(c) For purposes of this Award Agreement, a “Change in Control” of the Company
shall mean a change in ownership or control of the Company effected through any
of the following transactions:

(i) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than 50% of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction,
or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or



--------------------------------------------------------------------------------

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the Exchange Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly the beneficial owner (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than 50% of the
total combined voting power of the Company’s securities (as measured in terms of
the power to vote with respect to the election of members of the board of
directors) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Company or the acquisition of outstanding securities held by
one or more of the Company’s existing stockholders.

(d) For purposes of this Award Agreement, “Cause” shall mean willful misconduct
by the Participant or willful failure by the Participant to perform his
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for “Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.

8. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms in this Award Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

9. Transferability. This Award Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

10. Tax Withholding. The Participant shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make provisions satisfactory to the Company for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Participant may elect to have such tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued.

11. Election Under Section 83(b). The Participant and the Company hereby agree
that the Participant may, within 30 days following the Grant Date, file with the
Internal Revenue Service and the Company an election under Section 83(b) of the
Internal Revenue Code. In the event the Participant makes such an election, he
agrees to provide a copy of the election to the Company. The Participant
acknowledges that he is responsible for obtaining the advice of his own tax
advisors with regard to the Section 83(b) election and he is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to such election.

12. No Obligation to Continue Employment. Neither the Company nor any subsidiary
is obligated by or as a result of the Plan or this Award Agreement to continue
the Participant in employment and neither the Plan nor this Award Agreement
shall interfere in any way with the right of the Company or any subsidiary to
terminate the employment of the Participant at any time.

13. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal



--------------------------------------------------------------------------------

place of business and shall be mailed or delivered to the Participant at the
address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.

14. Amendment. This Award Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

15. Governing Law. This Award Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of New Jersey without
regard to any applicable conflicts of laws.

16. Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Award Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Award Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Award Agreement; and
(iv) is fully aware of the legal and binding effect of this Award Agreement.

 

ARBINET-THEXCHANGE, INC. By:  

 

Title:   Address:   120 Albany Street   Tower II, Suite 450   New Brunswick, NJ
08901

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Participant’s Signature       Participant’s name and address:



--------------------------------------------------------------------------------

EXHIBIT A